*941ORDER WITHDRAWING ORDER GRANTING REVIEW AND REMANDING CASE FOR FURTHER PROCEEDINGS
Having considered the files and record in this case and argument of counsel, the Court concludes that, under the criteria which guides this Court in the granting of petitions for review set out in I.A.R. 118(b), review was improvidently granted. Therefore, good cause appearing,
IT IS HEREBY ORDERED that the order granting Appellant’s petition for review is withdrawn and the cause is remanded to the District Court for further proceedings consistent with the opinion of the Court of Appeals with the Remittitur to issue forthwith.